Case 4:17-cv-00017-JHM-HBB Document 130 Filed 10/30/20 Page 1 of 2 PageID #: 1103




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                                AT OWENSBORO

  CYNTHIA GAY BORUM, as               )
  Administratrix of the Estate        )
  of Nicole Alyce Borum               )
                                      )
        PLAINTIFF                     )
                                      )
  v.                                  )     CASE NO.: 4:17-cv–00017-JHM-HBB
                                      )
  JUNG WOOK KANG SMITH, MD.,          )
  DEACONESS CLINIC, INC.,             )
  DEACONESS HOSPITAL, INC.            )
  DEACONESS HEALTH SYSTEM, INC. )
                                      )
        DEFENDANTS                    )
  ______________________________________________________________________________

              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
  ______________________________________________________________________________


        Pursuant to FRCP 56, the Defendants hereby move this honorable Court to grant

  Summary Judgment in their favor and dismiss the claims against them, there being no

  genuine issue of material fact and the Defendants being entitled to judgment as a matter

  of law. As grounds for this Motion, the Defendants incorporate the Memorandum of Law

  submitted with this Motion.

                                          PHILLIPS PARKER ORBERSON & ARNETT, PLC

                                          /s/ Katherine T. Watts
                                          KATHERINE T. WATTS
                                          COLLEEN O. DAVIS
                                          716 West Main Street, Suite 300
                                          Louisville, Kentucky 40202
                                          (502) 583-9900
                                          kwatts@ppoalaw.com
                                          cdavis@ppoalaw.com
                                          cpotts@ppoalaw.com
Case 4:17-cv-00017-JHM-HBB Document 130 Filed 10/30/20 Page 2 of 2 PageID #: 1104




                                           dchurchman@ppoalaw.com
                                           Counsel for Defendants


                             CERTIFICATE OF SERVICE

        It is hereby certified that a true and accurate copy of the foregoing was forwarded
  via email, this 30th day of October, 2020 to:


  William D. Nefzger, Esq.
  BAHE COOK CANTLEY & NEFZGER, PLC
  Marion E. Taylor Building, 6th Floor
  317 South Fourth Street
  Louisville, Kentucky 40202
  will@bccnlaw.com
  Co-Counsel for Plaintiff

  Samuel J. Bach, Esq.
  Bach & Armstrong LLC
  312 First Street
  P.O. Box 881
  Henderson, Kentucky 42419
  Sam@bacharmstrong.com
  Co-Counsel for Plaintiff

                                           /s/Katherine T. Watts
                                           Katherine T. Watts
